DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPAP 2017/0268349 (Bryant, Jr. et al. in view of USPAP 2010/0247318 (Slepski et al. hereinafter).
 With regard to claim 1, Bryant, Jr. et al. discloses a rotary machine, comprising:
a rotor shaft rotatable about an axis (this is inherent to a turbine engine (paragraph [0002])); 
a plurality of blades (10) extending radially outward from the rotor shaft and arranged in a circumferential direction; and 
a casing (this is inherent to a turbine engine) covering the rotor shaft and the plurality of blades (10) from an outer peripheral side, 
wherein each of the plurality of blades (10) includes a blade body (12) having a leading edge (22) facing forward in a rotational direction of the rotor shaft, a trailing edge (24) facing backward, and a tip (20) facing radially outward; and
wherein the blade can achieve different masses, this occurs when different materials or different covers (leading edge, trailing edge, tip) are used (paragraphs [0022], [0024], [0027], [0031]).
Bryant, Jr. et al. does not disclose wherein a weight of a blade body of a first one of the plurality of blades is different than a weight of a blade body of a second one of the plurality of blades.
Slepski et al. teaches individually tuning blades of a turbine engine by adding or removing weight from the blades based on analysis or empirical study (paragraph [0015]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Bryant, Jr. et al. by altering a weight of a blade body of a first one of the plurality of blades (by changing one of the materials or adding/removing one of the covers, see paragraphs [0022], [0024], [0027], [0031]) to be different than a weight of a blade body of a second one of the plurality of blades as taught in Slepski et al. for the purposes of achieving a desired alteration of the vibratory response of the blade (paragraph [0015] of Slepski et al.).
With regard to claim 2, the Bryant, Jr. et al. modification with regard to claim 1 discloses a rotary machine, comprising:
a rotor shaft rotatable about an axis (this is inherent to a turbine engine (paragraph [0002])); 
a plurality of blades (10) extending radially outward from the rotor shaft and arranged in a circumferential direction; and 
a casing (this is inherent to a turbine engine) covering the rotor shaft and the plurality of blades (10) from an outer peripheral side,
wherein each of the plurality of blades (10) includes a blade body (12) having a leading edge (22) facing forward in a rotational direction of the rotor shaft, a trailing edge (24) facing backward, and a tip (20) facing radially outward, 
wherein a first one of the plurality of blades (10) includes a cover on at least one of the leading edge (22), the trailing edge (24), and the tip (20), and 
wherein a weight of the first one of the plurality of blades including the cover is different than a weight of a second one of the plurality of blades not including the cover.
With regard to claim 3, the Bryant, Jr. et al. modification with regard to claim 1 discloses a rotary machine, comprising:
a rotor shaft rotatable about an axis (this is inherent to a turbine engine (paragraph [0002])); 
a plurality of blades (10) extending radially outward from the rotor shaft and arranged in a circumferential direction; and 
a casing (this is inherent to a turbine engine) covering the rotor shaft and the plurality of blades (10) from an outer peripheral side,
wherein each of the plurality of blades (10) includes a blade body (12) having a leading edge (22) facing forward in a rotational direction of the rotor shaft, a trailing edge (24) facing backward, and a tip (20) facing radially outward, 
wherein at least two of the plurality of blades (10) are include a cover on at least one of the leading edge (22), the trailing edge (24), and the tip (20), and 
wherein a weight of the cover of a first one of the at least two of the plurality of blades is different than a weight of the cover of a second one of the at least two of the plurality of blades (10).  This occurs when different materials or different covers (leading edge, trailing edge, tip) are used (paragraphs [0022], [0024], [0027], [0031]).
With regard to claim 4, the Bryant, Jr. et al. modification with regard to claim 1 discloses the rotary machine according to claim 3, wherein an area of the cover is different between the first one and the second one of the plurality of blades (10) (paragraphs [0022], [0023], [0025].
With regard to claim 5, the Bryant, Jr. et al. modification with regard to claim 1 discloses the rotary machine according to claim 3, wherein a material of the cover is different between the first one and the second one of the plurality of blades (10) (paragraphs [0018], [0024], [0031] and [0036]).
With regard to claim 6, the Bryant, Jr. et al. modification with regard to claim 1 discloses the rotary machine according to claim 3, wherein a thickness of the cover is different between the first one and the second one of the plurality of blades (10) (Fig.’s 2-4 show covers with different thicknesses in different areas).
With regard to claim 7, the Bryant, Jr. et al. modification with regard to claim 1 discloses the rotary machine according to claim 2, wherein the cover includes a leading edge cover (40) on the leading edge (22), a trailing edge cover (36, see Fig. 2) on the trailing edge (24), and a tip cover (56, 58) on the tip (20).
With regard to claim 8, the Bryant, Jr. et al. modification with regard to claim 1 discloses the rotary machine according to claim 7, wherein the leading edge cover (40) is only in a region on a tip side of the leading edge (22) (paragraph [0023]).
With regard to claim 9, the Bryant, Jr. et al. modification with regard to claim 1 discloses the rotary machine according to claim 7, wherein the trailing edge cover (36, see Fig. 2) is only in a region on a tip side of the trailing edge (24) (paragraph [0023]).
With regard to claim 10, the Bryant, Jr. et al. modification with regard to claim 1 discloses the rotary machine according to claim 3, wherein the cover includes a leading edge cover (40) on the leading edge (22), a trailing edge cover (36, see Fig. 2) on the trailing edge (24), and a tip cover (56, 58) on the tip (20).
With regard to claim 11, the Bryant, Jr. et al. modification with regard to claim 1 discloses the rotary machine according to claim 10, wherein the leading edge cover (40) is only in a region on a tip side of the leading edge (22) (paragraph [0023]).
With regard to claim 12, the Bryant, Jr. et al. modification with regard to claim 1 discloses the rotary machine according to claim 10, wherein the trailing edge cover (36, see Fig. 2) is only in a region on a tip side of the trailing edge (24) (paragraph [0023]).
With regard to claim 13, the Bryant, Jr. et al. modification with regard to claim 1 discloses the rotary machine according to claim 2, wherein the cover is only in a region on a tip side of the trailing edge (24) (paragraph [0023]).
With regard to claim 14, the Bryant, Jr. et al. modification with regard to claim 1 discloses the rotary machine according to claim 3, wherein the cover is only in a region on a tip side of the trailing edge (24) (paragraph [0023]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/Primary Examiner, Art Unit 3745